OPINION — AG — ** MAXIMUM SALARIES — COUNTY OFFICERS — PERCENTAGE ** 19 O.S. 180.55 [19-180.55] PROVIDES FOR A 10 PERCENT INCREASE OF MAXIMUM SALARIES OF AUTHORIZED DEPUTIES, CLERKS AND OTHER EMPLOYEES OF OFFICES OF THE COUNTY. PRIOR TO THE ENACTMENT OF THIS SECTION THE DEPUTIES AND CLERKS IN WOOKWARD COUNTY RECEIVED $125.00 PER MONTH. ALLOWING THEM THE MAXIMUM INCREASE, THEIR SALARIES WERE INCREASED TO $137.50 UNDER THIS SECTION. IT IS MY OPINION THAT THIS TWENTY PERCENT INCREASE SHOULD BE BASED ON THE BASIC SALARY OF $137.50 WHICH WOULD INCREASE THE MAXIMUM SALARY FOR CLERKS, DEPUTIES, AND OTHER EMPLOYEES OF OFFICERS OF THE COUNTY TO 4165.00 PER MONTH. (SALARY, COUNTY OFFICES INCREASE, PAYROLL) CITE: 19 O.S. 180.55 [19-180.55], 19 O.S. 180.56 [19-180.56] (GEORGE T. MONTGOMERY)